SECOND DIVISION
                               BARNES, P. J.,
                           BOGGS and RICKMAN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 18, 2016




In the Court of Appeals of Georgia
 A16A1070. MORRIS v. BYRD.

      BOGGS, Judge.

      Sheila Morris appeals from the trial court’s grant of summary judgment in

favor of Lois Byrd on Byrd’s claim for an express easement over Morris’s property.

Morris asserts that the trial court erred because the express easement at issue is too

indefinite to be enforced. We agree and therefore reverse.

      Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. OCGA § 9-11-56 (c). We

review a grant or denial of summary judgment de novo and construe the evidence in

the light most favorable to the nonmovant. Home Builders Assn. of Savannah v.

Chatham County, 276 Ga. 243, 245 (1) (577 SE2d 564) (2003). So viewed, the record

shows that Byrd relied solely upon the following language in a deed given by her to
Morris’s father and predecessor in title, Kenneth Trowell, to prove the express

easement: “Grantor herein reserves a right of ingress and egress over, in and to the

above-described property.” Following a hearing in which it received evidence on the

issue, the trial court issued an order granting Bryd’s motion for summary judgment

“as to the theory of express easement only.” It found that the easement applied to “a

certain road over land owned by [Morris] when [Byrd] conveyed said land” to

Morris’s father, that this road was identifiable and had been in use since the 1930s,

that the location of the road was known to both parties, and that it began where a gate

was located. Based upon these conclusions, the trial court ordered Byrd to pay for a

surveyor to prepare a plat for the location of the road, which the court deemed to be

20 feet in width.

      On appeal, Morris asks this court to conclude that the express easement Byrd

sought to convey is unenforceable and void due to vagueness.

      A description of land in a deed need not be perfect to be valid. A deed
      is sufficient to pass title, and will not be declared void for uncertainty of
      description, if the descriptive averments are certain, or if they afford a
      key by which the land can be definitely located by the aid of extrinsic
      evidence. Without a sufficient key in the deed, extrinsic evidence cannot
      be added to complete the description. Whether a description in a deed
      is sufficient to convey property is a question of law for the court.

                                           2
(Citations and punctuation omitted; emphasis supplied.) Houston v. Flory, 329 Ga.

App. 882, 887 (1) (766 SE2d 227) (2014). This rule applies to the description of an

express easement in a deed. Id.; Champion v. Neason, 220 Ga. 15, 16 (136 SE2d 718)

(1964).

      Here, the trial court erred when it used extrinsic evidence to identify a location

and width for the easement because the general and unspecific language in the deed

provides no key from which the location of the easement can be determined. See

Pirkle v. Turner, 277 Ga. 308 (1) (588 SE2d 733) (2003); Smith v. Tolar, 281 Ga.

App. 406, 408 (636 SE2d 112) (2006). We must therefore reverse the trial court’s

order granting an express easement to Byrd.

      Judgment reversed. Barnes, P. J., and Rickman, J., concur.




                                          3